The opinion of the court was delivered by
Pierpoint, J.
The case shows that on the trial Alanson Allen was offered as a witness by the plaintiffs and testified. The defendant then offered to prove the declarations of one of the plaintiffs that the witness Allen had given a different relation of *221the transaction testified to by him, than the one sworn to on the stand; this was objected to by the plaintiffs and admitted by the court.
That it was competent for the defendant to prove the fact, that the witness had given contradictory accounts of the transaction, for the purpose of impeaching his testimony, will not be questioned; the objection in this case can only be to the manner of proving it, that is, by the admissions of the party.
If it is competent to prove the fact, we can see no reason why it may not be proved by the admissions of the party; there is nothing in the nature of the fact sought to be established that requires the application of any other rule of evidence than that applicable to the proof of any other fact important in the case.
The testimony of Judge Kittredge was also objected to by the plaintiffs, on the ground that the facts to which he was called to testify, were communicated to him by one of the plaintiffs as his attorney. This objection was well taken if sustained by the facts.
The case shows that the witness obtained his information from a nominal party to the suit, but one who had no interest in it or control over it, and we think it apparent, from the facts stated, that the court were correct in deciding that the information was not communicated to the witness as the attorney of the party making the communication, and that it was properly admitted.
The judgment of the county court is affirmed.